Citation Nr: 1224504	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-49 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1956 to January 1959.  He died in April 2007; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1. The Veteran died in April 2007; the immediate cause of death listed on his death certificate is congestive heart failure.  Acute renal failure and sepsis are listed as additional causes of the Veteran's death, with lumbar spinal osteomyelitis listed as the underlying cause of death.

2. At the time of the Veteran's death, he was not service-connected for any disability.

3. The Veteran was exposed to ionizing radiation in August to September 1957; he was diagnosed with testicular cancer in 1961, a period of less than five years after exposure.

4. The preponderance of the competent evidence is against a finding that any of the causes of death listed on the Veteran's death certificate were incurred in or related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The appellant received notification prior to the initial unfavorable agency decision in May 2007.  Further, the Veteran was not service-connected for any disability prior to his death.  Therefore, notice requirements regarding elements one and two of Hupp are moot.  The duty to notify the appellant was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Limited service treatment and personnel records have been associated with the claims file.  The RO learned that the Veteran's service records were partially destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the appellant in the development of her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The RO informed the appellant in September and November 2007 letters that it was experiencing difficulty in obtaining the Veteran's service records, and asked the appellant to submit any evidence pertaining to these records, as well as to complete a VA Form NA-13055 to aid in reconstructing his medical records.  The appellant responded that, even if the Veteran's service treatment records were located, he was first diagnosed with testicular cancer three years following service discharge and, therefore, there would be no evidence of this cancer in service.   

The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  
A VA opinion was not obtained in conjunction with the instant claim, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to obtain a medical opinion when the record lacks evidence to decide the appellant's claim and there is evidence of (1) a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The appellant does not assert, nor does the record suggest, that the cause of the Veteran's death is related to active service in any way other than due to exposure to ionizing radiation for which, as discussed below, service connection is precluded by regulation.  Accordingly, VA is not required to obtain a medical opinion.

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2011).

The Veteran died in April 2007; the immediate cause of his death was reported on the death certificate as congestive heart failure.  Acute renal failure and sepsis are listed as additional causes of the Veteran's death, with lumbar spinal osteomyelitis listed as the underlying cause of death.  The Veteran was not service-connected for these or any other disability at the time of his death.  

The appellant contends that service connection is warranted for the cause of the Veteran's death because the Veteran was exposed to ionizing radiation in service, which led to the development of testicular cancer, the treatment of which caused severe radiation burns and tissue damage of the low back.  Treatment records indicate that, following surgery for this low back condition, the Veteran developed sepsis, which eventually led to his death in April 2007.  The appellant does not assert, nor does the evidence suggest, that the Veteran's low back condition or any other listed cause of death was in any other way related to his active service.

Service records confirm the Veteran was exposed to ionizing radiation in August and September 1957.  Although treatment records are not of record (and are unavailable), per the appellant's statement, the Veteran was initially diagnosed with testicular cancer in 1961.  By regulation, if any radiogenic disease (which includes all forms of cancer) other than bone cancer, leukemia or posterior subcapsular cataracts, becomes manifest less than five years after exposure to ionizing radiation, "it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances."  38 C.F.R. § 3.311(b)(iii) (2011) (emphasis added).

Therefore, even if  the Veteran's death is related to his lumbar spine condition that was caused by treatment for testicular cancer, service connection based on exposure to ionizing radiation is precluded by regulation in the instant case.  By the appellant's own account, the Veteran was diagnosed with testicular cancer approximately four years following the documented exposure to ionizing radiation in August and September 1957.  See 38 C.F.R. § 3.311(b)(iii).

The Board has also considered whether service connection for the cause of the Veteran's death may be warranted on any other basis.  Testicular cancer is not included among the list of presumptive disabilities due to exposure to ionizing radiation and, as such, service connection is not warranted on this basis.  See 38 C.F.R. § 3.309(d).  

Nor is service connection warranted on a direct basis, as the Veteran was not diagnosed with testicular cancer or any disability noted to be the cause of death while in service, and there is no competent medical evidence or opinion to suggest a direct causal link between the disabilities listed on the Veteran's death certificate and his active service other than based on exposure to ionizing radiation.  

In sum, the Veteran died of congestive heart failure due to acute renal failure, sepsis and lumbar spinal osteomyelitis.  None of these conditions were service-connected at the time of the Veteran's death, and there is no competent medical evidence of record that they were incurred during, or otherwise related to, his active service.  Finally, service connection based on exposure to ionizing radiation is precluded by regulation.

A preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


